Order entered January 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01326-CV

                                 ALFONSO CHAN, Appellant

                                                 V.

                 SLK BUILDERS, LLC AND RANDALL DUKE, Appellees

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-18-09748

                                             ORDER
       Before the Court is appellant’s January 2, 2019 motion for an extension of time to file a

brief. We GRANT the motion and extend the time to February 7, 2019. We caution appellant

that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/    ROBERT D. BURNS, III
                                                              CHIEF JUSTICE